Detailed Action

►	Applicant's election of Group I (Claims  1-7, 10, 15, 17-21,26,31-32 and 34-35) without traverse in the paper(s) filed  06 APR 2022 is acknowledged.  Claim(s) 36  is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 1-7, 10, 15, 17-21, 26, 31-32 and 34-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 1 and 31 are indefinite because of the term “high throughput sequencing” is a relative term, as such  the metes and bounds of what is intended cannot be determined.


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 1-4, 7,  17-19, 26 and 31-32 and 34-35  is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Downing et al. [US 2012/0208706 – hereinafter “Downing].

	Claim 1 is drawn to a method of preparing a pooled gene targeting library for high
throughput sequencing, the method comprising:
(a) performing hybrid capture of nucleic acids in a sample comprising a pooled library;
(b) isolating the captured nucleic acids; and
(c) amplifying the isolated, captured nucleic acids.
	Downing  teach a method comprising all of the limitations of Claim 1. For example,  Downing teach   preparing a pooled gene targeting library, see at least paras 317-319 and  performing hybrid capture thereon . Downing further teach isolating the nucleic acid captured   and high throughput  sequencing which can include a clonal amplification of the isolated captured nucleic acids

Claim 2 is drawn to an embodiment  of the method of Claim 1 wherein the pooled gene targeting library comprises a nucleic acid constant region.
	Downing  teach this limitation , see at least para 317 wherein Downing teach selecting for (by hybrid capture) sub genomic intervals. In para 333 Downing further teach that said sub genomic intervals may comprise a nucleic acid  constant region (i.e. a  promoter, an enhancer, a 5’ UTR and /or a 3’ UTR ).

Claim 3 is drawn to an embodiment  of the method of Claim 2 wherein the constant region is selected from a defined group which includes a promoter, selectable
 a minimal enhancer region, a minimal 5’ or 3” untranslated region, or a fragment of
each thereof.
	Downing teach this limitation, see especially para 333, cited above.

Claim 4 is drawn to an embodiment  of the method of Claim 1, further comprising (d) performing high throughput sequencing analysis of the amplified nucleic acids produced in step (c).
Downing teach this limitation, see at least paras 4-7 and 319

Downing further teach the limitation of Claim 7, see para 333.

As regards Claims 17-18, Downing teach both  solution-based and array based hybrid capture, see especially para 211.	

Claim 19 is drawn to an embodiment  of the method of Claim 1 wherein the hybrid capture is performed in a buffer selected from a defined group which includes standard hybridization buffer.
	Downing teach this limitation, see especially para 559,  wherein Downing  teach “hybridization conditions are facilitated by varying the concentrations, base compositions, complexities, and lengths of the baits, as well as salt concentrations, temperatures, and length of incubation.  For example, hybridizations can be performed in hybridization buffer containing 
5.times.SSPE, 5.times.Denhardt's, 5 mM EDTA and 0.1% SDS and blocking DNA to 
suppress non-specific hybridization.  RNase inhibitors can be used if the bait 
is RNA.  In general, hybridization conditions, as described above, include 
temperatures of about 25.degree.  C. to about 65.degree.  C., typically about 
65.degree.  C., and incubation lengths of about 0.5 hours to about 96 hours, 
typically about 66 hours.  Additional exemplary hybridization conditions are in 
Example 12A-12C and Table 14 herein.”  These teaching equate to “standard hybridization buffer”. Downing teach array hybridizations and whatever buffer was used therfor meets the limitation  which reads “array target hybridization buffer”.  All of the other buffer sysyems recited (e.g. formamide hybridization buffer, Church and Gilbert’s hybridization buffer , saline-sodium citrate (SSC) buffer were known (Official Notice ).

As regards Claim 26, Downing teach library members as  comprising adaptor sequences, see especially paras 315, 318, and 482.

As regards Claims 31-32 and 34-35, see the rejections of Claims 1-4 set forth above.
Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing as applied above against Claim 1 and further in view of Alon et al. [Genome Research 21 :1506 -1511 (2011) – hereinafter “Alon) or  Silva et al. [Nature  Genetics 37(11) : 1281-1288((2005)- hereinafter “Silva”] or Ovcharenko et al. [Nature Genetics 11:985-993(2005) – hereinafter “Ovcharenko”].

Claim 5 is drawn to an embodiment  of the method of Claim 1 wherein the pooled library comprises one or more targeting nucleic acids selected from guide RNAs, miRNA , shRNA and siRNA.
Downing teach a method of preparing a pooled gene targeting library which comprises most of the limitation of Claim 5 for the reason(s) outlined above. Downing does not explicitly teach that pooled library  comprises  targeting nucleic acids selected from guide RNAs, miRNA , shRNA and siRNA. Downing does teach that the target nucleic acid molecules  may comprise a DNA molecule or an RNA molecule. Furthermore, libraries of nucleic acids which comprise one of   guide RNAs, miRNA , shRNA and siRNA were known, see the at least the titles and Abstracts  of Alon (miRNA libraries), Silva (shRNA  libraries), Canver (guide RNA  libraries) and Ovcharenko (siRNA libraries).  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method(s) of Downing wherein the one or more of the libraries of Alon, Silva, Canver and Ovcharenko are included in the pooled libraries of Downing.. The  PHOSITA would have been motivated to make the modification recited above in order to provide as complete a screen of nucleic acid sequences as is possible.  Also note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards Claim 10 , Downing teach that their target capture probe (i.e. the bait probes of Downin) g may comprise DNA or RNA. Downing further teach that their baits i.e.  the capture probes of Downing may comprises  LNAs and that said baits may be biotinylated., see paras 497, 200 and 288-289. 

As regards Claim 15, Downing is silent as regards the exact  length of their capture probes.. However, it would have been prima facie obvious to the PHOSITA  to select and used capture probes of such length as too insure specificity (generally 12 nucleotides or greater, preferably longer - Official Notice. In support of this position consider paras 35 and 83 in Garcia et al. [US 2011/0313678 – hereinafter “Garcia].

►	Claim(s)  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing as applied above against Claim 1 and further in view of Gnirke et [US 2010/0029498 – hereinafter “Gnirke”].
Claim 6 is drawn to an embodiment  of the method of Claim 3 wherein the targeting nucleic acids are stably integrated into the gDNA of the sample.
Downing teach a method of preparing a pooled gene targeting library which comprises most of the limitation of Claim 6 for the reason(s) outlined above. Downing does not explicitly teach  wherein the targeting nucleic acids are stably integrated into the gDNA of the sample. However, it was known to target nucleic acids stably integrated into human gDNA as evidenced by at least Gnirke, see at least Fig. 1 and para 177 where Gnirke teach targeting HBV DNA integrated into the human genome in bait / target hybrid capture experiments. .Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method(s) of Downing wherein the nucleic acid of the libraries targeted for capture is a viral integration site such as an HBV integration site as suggested by Gnirke. The  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



►	Claim(s)  20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing as applied above against Claim 1 and further in view of Guttman et al. [US 2016/0313304- hereinafter “Guttman”]

	Claim 20 is drawn to an embodiment  of the method of Claim 1 wherein the hybridization buffer comprises a buffering agent ,a salt, a denaturing agent  and a chelating agent.
Downing teach a method of preparing a pooled gene targeting library which comprises most of the limitation of Claim 6 for the reason(s) outlined above except  Downing does not explicitly teach  a hybridization buffer comprising a denaturing agent . Rather the hybridization buffer of Downing was comprised of the composition set forth above in the rejection of Claim 19 and in para 559of Downing. Most notably the buffer of Downing lacked a denaturing agent (e.g. urea or formamide) However, numerous hybridization buffer systems were known  including at least one comprising a buffering agent ,a salt, a denaturing agent  and a chelating agent. For example,  consider the hybridization buffer system of Guttman at para 178. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method(s) of Downing wherein the hybridization buffer of Guttman is used in place of the hybridization buffer of Downing. The  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Guttman teach a hybridization buffer that meets the limitations of Claim 21, see para 559 in Guttman.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
EXAMINER SEARCH NOTES

10 AUG 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2018/000383 
Planned Search 

Search terms:

All Inventor(s) e.g. Nostrand E?/au 
Library or pooled librar$5
Hybrid capture
Constant region or promoter or enhancer or origin of replication or viral integration site 
Sequencing or High (through-put or throughput) sequencing or Next generation sequencing  
Guide RNA or shRNA$ or SiRNA$ or miicro RNA or microRNA or miRNA 

►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW